961 A.2d 697 (2008)
197 N.J. 23
In the Matter of Michael B. SOSNOWSKI, an Attorney at Law.
D-119 September Term 2007.
Supreme Court of New Jersey.
September 10, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-280, concluding that as a matter of final discipline pursuant to Rule 1:20-13, MICHAEL B. SOSNOWSKI of AUBURN, NEW HAMPSHIRE, who was admitted to the bar of this State in 1986, and who has been temporarily suspended from the *698 practice of law since May 2, 2007, should be disbarred based on respondent's conviction in the United States District Court for the District of New Hampshire to felony possession of child pornography, in violation of 18 U.S.C.A. § 2252A(a)(5)(B), conduct that in New Jersey violates RPC 8.4(b) (criminal conduct that reflects adversely on attorney's honesty, trustworthiness, or fitness as a lawyer);
And MICHAEL B. SOSNOWSKI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MICHAEL B. SOSNOWSKI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MICHAEL B. SOSNOWSKI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MICHAEL B. SOSNOWSKI pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.